

115 HR 2126 IH: What Works to Move Welfare Recipients into Jobs Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2126IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Buchanan introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen welfare research and evaluation, and for other purposes.
	
 1.Short titleThis Act may be cited as the What Works to Move Welfare Recipients into Jobs Act. 2.Strengthening welfare research and evaluation and development of a What Works ClearinghouseSection 413 of the Social Security Act (42 U.S.C. 613) is amended to read as follows:
			
				413.Evaluation of Temporary Assistance for Needy Families and related programs
 (a)Evaluation of the impacts of TANFThe Secretary shall conduct research on the effect of State programs funded under this part and any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) on employment, self-sufficiency, child well-being, unmarried births, marriage, poverty, economic mobility, and other factors as determined by the Secretary.
					(b)Evaluation of grants To improve child well-Being by promoting healthy marriage and responsible
 fatherhoodThe Secretary shall conduct research to determine the effects of the grants made under section 403(a)(2) on child well-being, marriage, family stability, economic mobility, poverty, and other factors as determined by the Secretary.
 (c)Dissemination of informationThe Secretary shall, in consultation with States receiving funds provided under this part, develop methods of disseminating information on any research, evaluation, or study conducted under this section, including facilitating the sharing of information and best practices among States and localities.
 (d)State-Initiated evaluationsA State shall be eligible to receive funding to evaluate the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) if—
 (1)the State submits to the Secretary a description of the proposed evaluation; (2)the Secretary determines that the design and approach of the proposed evaluation is rigorous and is likely to yield information that is credible and will be useful to other States; and
 (3)unless waived by the Secretary, the State contributes to the cost of the evaluation, from non-Federal sources, an amount equal to at least 25 percent of the cost of the proposed evaluation.
						(e)Census Bureau research
 (1)The Bureau of the Census shall implement or enhance household surveys of program participation, in consultation with the Secretary and the Bureau of Labor Statistics and make available to interested parties, to allow for the assessment of the outcomes of continued welfare reform on the economic and child well-being of low-income families with children, including those who received assistance or services from a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)). The content of the surveys should include such information as may be necessary to examine the issues of unmarried childbearing, marriage, welfare dependency and compliance with work requirements, the beginning and ending of spells of assistance, work, earnings and employment stability, and the well-being of children.
 (2)To carry out the activities specified in paragraph (1), the Bureau of the Census, the Secretary, and the Bureau of Labor Statistics shall consider ways to improve the surveys and data derived from the surveys to—
 (A)address underreporting of the receipt of means-tested benefits and tax benefits for low-income individuals and families;
 (B)increase understanding of poverty spells and long-term poverty, including by facilitating the matching of information to better understand intergenerational poverty;
 (C)generate a better geographical understanding of poverty such as through State-based estimates and measures of neighborhood poverty;
 (D)increase understanding of the effects of means-tested benefits and tax benefits on the earnings of low-income families; and
 (E)improve how poverty and economic well-being are measured, including through the use of consumption measures.
 (f)Research and evaluation conducted under this sectionResearch and evaluation conducted under this section designed to determine the effects of a program or policy (other than research conducted under subsection (e)) shall use experimental designs using random assignment or other reliable, evidence-based research methodologies that allow for the strongest possible causal inferences when random assignment is not feasible.
					(g)Development of what works clearinghouse of proven and promising approaches To move welfare
			 recipients into work
 (1)In generalThe Secretary, in consultation with the Secretary of Labor, shall develop a database (which shall be referred to as the What Works Clearinghouse of Proven and Promising Projects to Move Welfare Recipients into Work) of the projects that used a proven approach or a promising approach in moving welfare recipients into work, based on independent, rigorous evaluations of the projects. The database shall include a separate listing of projects that used a developmental approach in delivering services and a further separate listing of the projects with no or negative effects. The Secretary shall add to the What Works Clearinghouse of Proven and Promising Projects to Move Welfare Recipients into Work data about the projects that, based on an independent, well-conducted experimental evaluation of a program or project, using random assignment or other research methodologies that allow for the strongest possible causal inferences, have shown they are proven, promising, developmental, or ineffective approaches.
 (2)Criteria for evidence of effectiveness of approachThe Secretary, in consultation with the Secretary of Labor and organizations with experience in evaluating research on the effectiveness of various approaches in delivering services to move welfare recipients into work, shall—
 (A)establish criteria for evidence of effectiveness; and (B)ensure that the process for establishing the criteria—
 (i)is transparent; (ii)is consistent across agencies;
 (iii)provides opportunity for public comment; and (iv)takes into account efforts of Federal agencies to identify and publicize effective interventions, including efforts at the Department of Health and Human Services, the Department of Education, and the Department of Justice.
 (3)DefinitionsIn this subsection: (A)ApproachThe term approach means a process, product, strategy, or practice that is—
 (i)research-based, based on the results of one or more empirical studies, and linked to program-determined outcomes; and
 (ii)evaluated using rigorous research designs. (B)Proven approachThe term proven approach means an approach that—
 (i)meets the requirements of a promising approach; and (ii)has demonstrated significant positive outcomes at more than 1 site in terms of increasing work and earnings of participants, reducing poverty and dependence, or strengthening families.
 (C)Promising approachThe term promising approach means an approach— (i)that meets the requirements of subparagraph (D)(i);
 (ii)that has been evaluated using well-designed and rigorous randomized controlled or quasi-experimental research designs;
 (iii)that has demonstrated significant positive outcomes at only 1 site in terms of increasing work and earnings of participants, reducing poverty and dependence, or strengthening families; and
 (iv)under which the benefits of the positive outcomes have exceeded the costs of achieving the outcomes.
 (D)Developmental approachThe term developmental approach means an approach that— (i)is research-based, grounded in relevant empirically based knowledge, and linked to program-determined outcomes;
 (ii)is evaluated using rigorous research designs; and (iii)has yet to demonstrate a significant positive outcome in terms of increasing work and earnings of participants in a cost-effective way..
 3.Effective dateThe amendment made by this Act shall take effect on October 1, 2017. 